Name: Council Regulation (EEC) No 967/89 of 13 April 1989 amending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  executive power and public service;  trade
 Date Published: nan

 15. 4. 89 Official Journal of the European Communities No L 103/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 967/89 of 13 April 1989 amending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 486/85 (3) as extended by Regulation (EEC) No 1306/87 (4), provides for the total or partial exemption from import duties for agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; whereas, on account of the importance of yams and similar products intended for human consumption for the economy of those States, countries and territories, such products should be eligible for a total exemption from import duties within the limit of an overall quantity of 10 000 tonnes per year ; Whereas the products in question are subject to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries as last amended by Regulation (EEC) No 3837/88 (6) ; whereas the quantities of products originating in GATT member countries and those originating in GATT non-member countries should be charged against the quotas fixed in Article 1 (2) (b) and (d) respectively of Regulation (EEC) No 430/87, providing that the possible exhaustion of those quotas does not prevent the importation of products originating in ACP countries within the limits of the abovementioned overall quantity of 10 000 tonnes ; whereas, furthermore, provision should be made for laying down detailed rules of application to ensure equality of access to that overall quantity for all the exporting countries concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 486/85 is hereby amended as follows : 1 . The heading of Title V (Cereals) shall be replaced by the following : 'Cereals and cereals substitute products'. 2. The following paragraph shall be added to Article 9 : '3 . Products falling within CN codes 0714 10 91 and 0714 90 11 shall be exempt from import duties within the limit of an overall quantity of 10 000 tonnes per year. The quantities of products originating in GATT member countries shall be charged against the quota fixed in Article 1 (2) (b) of Regulation (EEC) No 430/87, and the quantities of products originating in GATT non-member countries shall be charged against the quota fixed in Article 1 (2) (d) of that Regulation. The exhaustion of these quotas may not however prevent the release for free circulation of the products in question exempt from import duties within the limit of the abovementioned overall quantity of 10 000 tonnes.' Article 2 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 f). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . (') OJ No C 4, 6. 1 . 1989, p. 7. (^ Opinion delivered on 17 March 1989 (not yet published in the Official Journal). (3) OJ No L 61 , 1 . 3 . 1985, p. 4. 0 OJ No L 124, 13 . 5. 1987, p. 5. 0 OJ No L 43, 13 . 2. 1987, p. 9 . ( «) OJ No L 340, 10 . 12. 1988 , p. 1 . f7) OJ No L 281 , 1 . 11 . 1975, p. 1 . No L 103/2 Official Journal of the European Communities 15. 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 April 1989 . For the Council The President P. SOLBES